1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11   TIFFANY HANZAL,                                    Case No.: 1:18-CV-0054-JLT
12                     Plaintiff,                       ORDER DISMISSING THE CASE WITH
13          v.                                          PREJUDICE

14   BEL COURT APARTMENTS, LLC,
15                     Defendant.
16
17          Based upon the stipulation of the parties, the Court ORDERS:
18          1.         The matter is DISMISSED with PREJUDICE. The parties shall bear their own
19   fees and costs.
20
21   IT IS SO ORDERED.
22
        Dated:     February 11, 2019                        /s/ Jennifer L. Thurston
23                                                   UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
